     DAVID L. ANDERSON (CABN 149604)
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St. Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9   Attorneys for Defendant
10                                     UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                                           ) Case No. 3:18-cv-04365-WHO
13   LATRICE BASS,                                         )
                                                           ) JOINT STIPULATION AND ORDER FOR
14                     Plaintiff,                          ) AN EXTENSION OF TIME
                                                           )
15            vs.                                          )
                                                           )
16   NANCY A. BERRYHILL,                                   )
     Acting Commissioner of Social Security,               )
17                                                         )
                                                           )
18                     Defendant.                          )
19
20            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary
22   Judgment be extended from January 18, 2019 to February 28, 2019. This is Defendant’s first
23   request for an extension of time to respond to Plaintiff’s Motion for Summary Judgment.
24            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s
25   counsel is currently responsible for two Social Security appeals before the United States Court of
26   Appeals for the Ninth Circuit, in addition to nine cases that require imminent briefing in the
27   United States District Courts for the Eastern District, Northern District and Southern District of
28   California, and for the District of Nevada, as well as two district court oral arguments.


     Joint Stip. & Order for Ext.; 3:18-cv-04365-WHO   1
 1            Defendant’s counsel respectfully requests this additional time to expend the necessary
 2   time to review the record and to evaluate the six issues Plaintiff raised, and to submit
 3   Defendant’s response to Plaintiff’s motion for review by this Court.
 4            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 5   Procedural Order for Social Security Review Actions shall be extended accordingly.
 6            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
 7
                                                         Respectfully submitted,
 8
     Dated: January 17, 2019                              /s/ Beatrice Na for Sasha Ellis*
 9                                                       (* As authorized via email on January 17, 2019)
                                                         SASHA ELLIS
10
11                                                       Attorney for Plaintiff

12
13   Dated: January 17, 2019                             DAVID L. ANDERSON
                                                         United States Attorney
14
                                                   By:   /s/ Beatrice Na
15                                                       BEATRICE NA
16                                                       Special Assistant United States Attorney
                                                         Attorneys for Defendant
17
18
                                                         ORDER
19
     APPROVED AND SO ORDERED:
20
21
     Dated: January 18, 2019                             _________________________________
22                                                       THE HONORABLE WILLIAM H. ORRICK
                                                         United States District Judge
23
24
25
26
27
28


     Joint Stip. & Order for Ext.; 3:18-cv-04365-WHO     2
